UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8298


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GRADY LASSITER, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:01-cr-00154-HCM-1)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grady Lassiter, Jr., Appellant Pro Se. Raymond Edward Patricco,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Grady    Lassiter,    Jr.,       appeals   the    district    court’s

order denying his petition for a writ of audita querela.                            We

have     reviewed       the     record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Lassiter, No. 2:01-cr-00154-HCM-1 (E.D.

Va. Sept. 30, 2008).            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately      presented    in   the

materials      before     the    court   and     argument      would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                            2